Citation Nr: 1110419	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-30 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for schizoaffective disorder.  In a February 2007 rating decision, the RO confirmed and continued the denial for schizoaffective disorder.

In December 2007, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for schizoaffective disorder, as it is causally related to the voices he heard during military service.    

Service treatment records are absent of any complaints, treatment, or diagnosis for a psychiatric disorder.  The Veteran testified at the December 2007 DRO hearing that he began to hear voices in July 1972 telling him to fire his missiles, that he told his sergeant about the voices, but was advised not to report to a doctor because that would ruin his career, and that he reported hearing voices at his November 1974 separation examination.  However, no such evidence in support of his testimony is of record.  Nonetheless, the Veteran also testified that he coped with hearing the voices during service by drinking alcohol and a December 1973 service treatment record reflects the Veteran's state of intoxication.  Moreover, the Veteran noted that two months after separation from service, he heard the voices again, yet sought no private or VA outpatient treatment and continued to self medicate with alcohol.  He reported unsuccessfully seeking treatment from a psychiatrist in 1975; however, no further detail was provided.  In a December 1998 VA outpatient treatment record, the Veteran was first diagnosed with schizoaffective disorder, and the Veteran testified that he currently receives weekly treatment at the VA Medical Center (VAMC) in Waco, Texas.  Most recently, in a September 2007 VA outpatient treatment record, a physician reviewed the Veteran's medical history and opined that "it is possible stressful experiences in the military contributed to development of [the Veteran's] current symptoms of schizoaffective disorder."  

The VCAA requires that the VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  Review of the evidentiary record shows that the Veteran has not been afforded a Compensation and Pension examination for his claimed schizoaffective disorder.  The Board notes that the Veteran is competent to assert that he has experienced symptoms relating to his psychiatric disorder since service.  As such there remains some question as to whether the Veteran's current schizoaffective disorder is attributable to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, given the Veteran's contentions regarding his current disability, and the medical evidence suggesting that his current disability is possibly attributable to service, the Board finds that an examination is necessary prior to final appellate review.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.).

The Board also notes that the Veteran submitted additional evidence in support of his claim without a waiver, which was received by the Board in November 2008.  Such evidence includes VA outpatient treatment records dated on August 2007 and September 2007.  These records are referred for initial review.  See 38 C.F.R. § 20.1304 (2010).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

1.  Obtain all outstanding VA treatment records regarding an acquired psychiatric disorder(s) from February 2007 to the present and associate those records with the claims file.

2.  Next, schedule the Veteran for the appropriate VA examination to identify and clarify all psychiatric disorders and determine whether there is a causal relationship between active military service and each diagnosed psychiatric disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  For each psychiatric disorder found, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to the Veteran's active service.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


